 


 HR 4378 ENR: Continuing Appropriations Act, 2020, and Health Extenders Act of 2019
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Sixteenth Congress of the United States of AmericaAt the First SessionBegun and held at the City of Washington on Thursday, the third day of January, two thousand and nineteen 
H. R. 4378 
 
AN ACT 
Making continuing appropriations for fiscal year 2020, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Continuing Appropriations Act, 2020, and Health Extenders Act of 2019.  2.Table of ContentsThe table of contents of this Act is as follows: 
 
Sec. 1. Short title. 
Sec. 2. Table of Contents. 
Sec. 3. References. 
Division A—Continuing Appropriations Act, 2020 
Division B—Health and Human Services Extenders and Other Matters 
Title I—Public Health Extenders 
Title II—Other Health Extenders 
Title III—Medicaid Extenders 
Title IV—Medicare Extenders 
Title V—Human Services Extenders 
Title VI—Miscellaneous Policies 
Title VII—Budgetary Effects   
3.ReferencesExcept as expressly provided otherwise, any reference to this Act contained in any division of this Act shall be treated as referring only to the provisions of that division.  AContinuing Appropriations Act, 2020 The following sums are hereby appropriated, out of any money in the Treasury not otherwise appropriated, and out of applicable corporate or other revenues, receipts, and funds, for the several departments, agencies, corporations, and other organizational units of Government for fiscal year 2020, and for other purposes, namely:  
101.Such amounts as may be necessary, at a rate for operations as provided in the applicable appropriations Acts for fiscal year 2019 and under the authority and conditions provided in such Acts, for continuing projects or activities (including the costs of direct loans and loan guarantees) that are not otherwise specifically provided for in this Act, that were conducted in fiscal year 2019, and for which appropriations, funds, or other authority were made available in the following appropriations Acts: (1)The Agriculture, Rural Development, Food and Drug Administration, and Related Agencies Appropriations Act, 2019 (division B of Public Law 116–6), except that the language under the heading Rural Utilities Service—Rural Water and Waste Disposal Program Account in title III shall be applied by inserting the cost of direct loans, before loan guarantees at the beginning of the second sentence in the matter preceding the first proviso.  
(2)The Commerce, Justice, Science, and Related Agencies Appropriations Act, 2019 (division C of Public Law 116–6), except section 523(b)(6).  (3)The Department of Defense Appropriations Act, 2019 (division A of Public Law 115–245).  
(4)The Energy and Water Development and Related Agencies Appropriations Act, 2019 (division A of Public Law 115–244), except section 505.  (5)The Financial Services and General Government Appropriations Act, 2019 (division D of Public Law 116–6).  
(6)The Department of Homeland Security Appropriations Act, 2019 (division A of Public Law 116–6) as amended, and title I of division H of Public Law 116–6.  (7)The Department of the Interior, Environment, and Related Agencies Appropriations Act, 2019 (division E of Public Law 116–6).  
(8)The Departments of Labor, Health and Human Services, and Education, and Related Agencies Appropriations Act, 2019 (division B of Public Law 115–245).  (9)The Legislative Branch Appropriations Act, 2019 (division B of Public Law 115–244).  
(10)The Military Construction, Veterans Affairs, and Related Agencies Appropriations Act, 2019 (division C of Public Law 115–244).  (11)The Department of State, Foreign Operations, and Related Programs Appropriations Act, 2019 (division F of Public Law 116–6), except section 7058(d).  
(12)The Transportation, Housing and Urban Development, and Related Agencies Appropriations Act, 2019 (division G of Public Law 116–6).  102. (a)No appropriation or funds made available or authority granted pursuant to section 101 for the Department of Defense shall be used for: 
(1)the new production of items not funded for production in fiscal year 2019 or prior years;  (2)the increase in production rates above those sustained with fiscal year 2019 funds; or  
(3)the initiation, resumption, or continuation of any project, activity, operation, or organization (defined as any project, subproject, activity, budget activity, program element, and subprogram within a program element, and for any investment items defined as a P–1 line item in a budget activity within an appropriation account and an R–1 line item that includes a program element and subprogram element within an appropriation account) for which appropriations, funds, or other authority were not available during fiscal year 2019.  (b)No appropriation or funds made available or authority granted pursuant to section 101 for the Department of Defense shall be used to initiate multi-year procurements utilizing advance procurement funding for economic order quantity procurement unless specifically appropriated later.  
103.Appropriations made by section 101 shall be available to the extent and in the manner that would be provided by the pertinent appropriations Act.  104.Except as otherwise provided in section 102, no appropriation or funds made available or authority granted pursuant to section 101 shall be used to initiate or resume any project or activity for which appropriations, funds, or other authority were not available during fiscal year 2019.  
105.Appropriations made and authority granted pursuant to this Act shall cover all obligations or expenditures incurred for any project or activity during the period for which funds or authority for such project or activity are available under this Act.  106.Unless otherwise provided for in this Act or in the applicable appropriations Act for fiscal year 2020, appropriations and funds made available and authority granted pursuant to this Act shall be available until whichever of the following first occurs: 
(1)The enactment into law of an appropriation for any project or activity provided for in this Act.  (2)The enactment into law of the applicable appropriations Act for fiscal year 2020 without any provision for such project or activity.  
(3)November 21, 2019.  107.Expenditures made pursuant to this Act shall be charged to the applicable appropriation, fund, or authorization whenever a bill in which such applicable appropriation, fund, or authorization is contained is enacted into law.  
108.Appropriations made and funds made available by or authority granted pursuant to this Act may be used without regard to the time limitations for submission and approval of apportionments set forth in section 1513 of title 31, United States Code, but nothing in this Act may be construed to waive any other provision of law governing the apportionment of funds.  109.Notwithstanding any other provision of this Act, except section 106, for those programs that would otherwise have high initial rates of operation or complete distribution of appropriations at the beginning of fiscal year 2020 because of distributions of funding to States, foreign countries, grantees, or others, such high initial rates of operation or complete distribution shall not be made, and no grants shall be awarded for such programs funded by this Act that would impinge on final funding prerogatives.  
110.This Act shall be implemented so that only the most limited funding action of that permitted in the Act shall be taken in order to provide for continuation of projects and activities.  111. (a)For entitlements and other mandatory payments whose budget authority was provided in appropriations Acts for fiscal year 2019, and for activities under the Food and Nutrition Act of 2008, activities shall be continued at the rate to maintain program levels under current law, under the authority and conditions provided in the applicable appropriations Act for fiscal year 2019, to be continued through the date specified in section 106(3).  
(b)Notwithstanding section 106, obligations for mandatory payments due on or about the first day of any month that begins after October 2019 but not later than 30 days after the date specified in section 106(3) may continue to be made, and funds shall be available for such payments.  112.Amounts made available under section 101 for civilian personnel compensation and benefits in each department and agency may be apportioned up to the rate for operations necessary to avoid furloughs within such department or agency, consistent with the applicable appropriations Act for fiscal year 2019, except that such authority provided under this section shall not be used until after the department or agency has taken all necessary actions to reduce or defer non-personnel-related administrative expenses.  
113.Funds appropriated by this Act may be obligated and expended notwithstanding section 10 of Public Law 91–672 (22 U.S.C. 2412), section 15 of the State Department Basic Authorities Act of 1956 (22 U.S.C. 2680), section 313 of the Foreign Relations Authorization Act, Fiscal Years 1994 and 1995 (22 U.S.C. 6212), and section 504(a)(1) of the National Security Act of 1947 (50 U.S.C. 3094(a)(1)).  114. (a)Each amount incorporated by reference in this Act that was previously designated by the Congress for Overseas Contingency Operations/Global War on Terrorism or as an emergency requirement pursuant to section 251(b)(2)(A) of the Balanced Budget and Emergency Deficit Control Act of 1985 or as being for disaster relief pursuant to section 251(b)(2)(D) of such Act is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism or as an emergency requirement pursuant to section 251(b)(2)(A) of such Act or as being for disaster relief pursuant to section 251(b)(2)(D) of such Act, respectively.  
(b)Section 5 of Public Law 116–6 shall apply to amounts designated in subsection (a) and section 124 of this Act for Overseas Contingency Operations/Global War on Terrorism.  (c)This section shall become effective immediately upon enactment of this Act, and shall remain in effect through the date in section 106(3).  
115. 
(a)Rescissions or cancellations of discretionary budget authority that continue pursuant to section 101 in Treasury Appropriations Fund Symbols (TAFS)— (1)to which other appropriations are not provided by this Act, but for which there is a current applicable TAFS that does receive an appropriation in this Act; or  
(2)which are no-year TAFS and receive other appropriations in this Act, may be continued instead by reducing the rate for operations otherwise provided by section 101 for such current applicable TAFS, as long as doing so does not impinge on the final funding prerogatives of the Congress. (b)Rescissions or cancellations described in subsection (a) shall continue in an amount equal to the lesser of— 
(1)the amount specified for rescission or cancellation in the applicable appropriations Act referenced in section 101 of this Act; or  (2)the amount of balances available, as of October 1, 2019, from the funds specified for rescission or cancellation in the applicable appropriations Act referenced in section 101 of this Act.  
(c)No later than November 11, 2019, the Director of the Office of Management and Budget shall provide to the Committees on Appropriations of the House of Representatives and the Senate a comprehensive list of the rescissions or cancellations that will continue pursuant to section 101: Provided, That the information in such comprehensive list shall be periodically updated to reflect any subsequent changes in the amount of balances available, as of October 1, 2019, from the funds specified for rescission or cancellation in the applicable appropriations Act referenced in section 101, and such updates shall be transmitted to the Committees on Appropriations of the House of Representatives and the Senate upon request.  116. Title I of the Additional Supplemental Appropriations for Disaster Relief Act, 2019 (Public Law 116–20) is amended in the matter under the heading Department of Agriculture—Office of the Secretary by inserting to cooperative processors for reduced quantity and quality sugar beets, after planting in 2019,: Provided, That amounts repurposed pursuant to this section that were previously designated by the Congress as an emergency requirement pursuant to the Balanced Budget and Emergency Deficit Control Act of 1985 are designated by the Congress as an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985 and shall be available only if the President subsequently so designates all such amounts and transmits such designations to the Congress.  
117.The Secretary of Agriculture may waive the matching funds requirement under Section 412(g) of the Agricultural Research, Extension, and Education Reform Act of 1998 (7 U.S.C. 7632(g)).  118.Amounts made available by section 101 for Department of Agriculture—Food and Nutrition Service—Child Nutrition Programs to carry out section 749(g) of the Agriculture, Rural Development, Food and Drug Administration, and Related Agencies Appropriations Act, 2010 (Public Law 111–80) may be apportioned up to the rate for operations necessary to ensure that the program can be fully operational by May 2020.  
119.Amounts provided by section 111 to the Department of Agriculture for Corporations—Commodity Credit Corporation Fund—Reimbursement for Net Realized Losses may be used, prior to the completion of the report described in section 2 of the Act of August 17, 1961 (15 U.S.C. 713a–11), to reimburse the Commodity Credit Corporation for net realized losses sustained, but not previously reimbursed, as of September 17, 2019: Provided, That the Secretary of Agriculture shall submit a report, no later than October 31, 2019, to the Committees on Appropriations and Agriculture of both Houses of Congress, including estimates for all Market Facilitation Program payments, in calendar year 2018 and 2019 and projected payments in calendar year 2020 resulting from the calendar year 2019 program that include State-by-State, commodity-by-commodity, including specialty crops, analysis of the trade damage caused by retaliatory tariffs and separately by non-tariff trade barriers, including dumping, on U.S. agricultural producers, and an accounting of any commodity purchases made from substantially foreign-owned companies or their subsidiaries.  120.In addition to amounts provided by section 101, amounts are provided for Department of Agriculture—Agricultural Marketing Service—Marketing Services at a rate for operations of $16,496,000 to continue the implementation of the Hemp Production Program (section 10113 of Public Law 115–334).  
121.Amounts made available by section 101 for International Trade Commission—Salaries and Expenses may be apportioned up to the rate for operations necessary to carry out responsibilities under the American Manufacturing Competitiveness Act of 2016 (Public Law 114–159).  122.Amounts made available by section 101 to the Department of Commerce for Bureau of the Census—Periodic Censuses and Programs may be apportioned up to the rate for operations necessary to maintain the schedule and deliver the required data according to the statutory deadlines in the 2020 Decennial Census Program.  
123.Notwithstanding section 2208(l)(3) of title 10, United States Code, during the period covered by this Act, any advanced billing for background investigation services and related services purchased from activities financed using Defense Working Capital Funds shall be excluded from the calculation of cumulative advance billings under section 2208(l)(3) of such title. In the preceding sentence, the term advance billing has the meaning given the term in section 2208(l)(4) of such title.  124. (a)The remaining unobligated balances of funds as of September 30, 2019, from amounts provided by section 9013 of division A of Public Law 115–245 are hereby rescinded: Provided, That such amounts that were previously designated by the Congress as being for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985 are designated by the Congress as being for Overseas Contingency Operations/Global War on Terrorism pursuant to that section of that Act.  
(b)In addition to the amount otherwise provided by section 101 for the Ukraine Security Assistance Initiative, there is appropriated on September 30, 2019, for an additional amount for fiscal year 2019, an amount equal to the unobligated balances rescinded pursuant to subsection (a) of this section: Provided, That amounts made available pursuant to this subsection shall remain available until September 30, 2020, and shall be available for the same purposes and under the same authorities for which they were originally provided in Public Law 115–245: Provided further, That such amount is designated by the Congress as being for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.  (c)This section shall become effective immediately upon enactment of this Act.  
(d)If this Act is enacted after September 30, 2019, or if the designation in subsection 114(b) occurs after September 30, 2019, this section shall be applied as if it were in effect on September 30, 2019.  125. (a)No funds shall be transferred directly from Department of Energy—Power Marketing Administration—Colorado River Basins Power Marketing Fund, Western Area Power Administration to the general fund of the Treasury in fiscal year 2019.  
(b)This section shall become effective immediately upon enactment of this Act.  126.During the period covered by this Act, title I of Public Law 108–361, as amended (the Calfed Bay-Delta Authorization Act) (118 Stat. 1681), shall be applied by substituting 2020 for 2019 each place it appears.  
127.Notwithstanding section 101, title I of division D of Public Law 116–6 shall be applied by adding the following new heading and appropriation language under the heading Department of the Treasury—Departmental Offices:  COMMITTEE ON FOREIGN INVESTMENT IN THE UNITED STATES FUNDFor necessary expenses of the Committee on Foreign Investment in the United States, $15,000,000, to remain available until expended: Provided, That the chairperson of the Committee may transfer such amounts to any department or agency represented on the Committee (including the Department of the Treasury) subject to advance notification to the Committees on Appropriations of the House of Representatives and the Senate: Provided further, That amounts so transferred shall remain available until expended for expenses of implementing section 721 of the Defense Production Act of 1950, as amended (50 U.S.C. 4565), and shall be available in addition to any other funds available to any department or agency: Provided further, That fees authorized by section 721(p) of such Act shall be credited to this appropriation as offsetting collections: Provided further, That the total amount appropriated pursuant to this section from the general fund shall be reduced as such offsetting collections are received during this fiscal year, so as to result in a total appropriation from the general fund estimated at not more than $5,000,000..  
128.Notwithstanding any other provision of this Act, except section 106, the District of Columbia may expend local funds made available under the heading District of Columbia—District of Columbia Funds for such programs and activities under the District of Columbia Appropriations Act, 2019 (title IV of division D of Public Law 116–6) at the rate set forth in the Fiscal Year 2020 Local Budget Act of 2019 (D.C. Act 23–78), as modified as of the date of enactment of this Act.  129.In addition to amounts provided by section 101, amounts are provided to the Office of Personnel Management for Salaries and Expenses at a rate for operations of $48,000,000, for an additional amount for administrative expenses: Provided, That of such amounts, $29,760,000 shall be transferred from the appropriate trust funds of the Office without regard to any other provision of law: Provided further, That such amounts may be apportioned up to the rate for operations necessary to maintain agency operations.  
130.Notwithstanding section 101, the matter preceding the first proviso under the heading Small Business Administration—Business Loans Program Account in title V of division D of Public Law 116–6 shall be applied as if the following were inserted before the colon: , and for the cost of guaranteed loans as authorized by section 7(a) of the Small Business Act (Public Law 83–163), $99,000,000, to remain available until expended: Provided, That amounts made available under such heading by this Act may be apportioned up to the rate for operations necessary to accommodate increased demand for commitments for general business loans authorized under section 7(a) of the Small Business Act (15 U.S.C. 636(a)).  131.Notwithstanding section 101, amounts are provided for Small Business Administration—Disaster Loans Program Account at a rate for operations of $177,136,000: Provided, That amounts made available under such heading by this Act may be apportioned up to the rate for operations necessary to accommodate increased demand for commitments for disaster administrative expenses authorized under section 20(a) of the Small Business Act (15 U.S.C. 631): Provided further, That the language under such heading in title V of division D of Public Law 116–6 shall be applied by— 
(1)substituting “$1,600,000” for “$1,000,000”;  (2)substituting “$8,400,000” for “$9,000,000”; and  
(3)inserting the following before the period: ; and of which $167,136,000 is for direct administrative expenses of loan making and servicing to carry out the direct loan program, which may be transferred to and merged with the appropriations for Salaries and Expenses: Provided, That, of the funds provided under this heading, $150,888,000 shall be for major disasters declared pursuant to the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5122(2)): Provided further, That the amount for major disasters under this heading is designated by Congress as being for disaster relief pursuant to section 251(b)(2)(D) of the Balanced Budget and Emergency Deficit Control Act of 1985 (Public Law 99–177).  132.Amounts made available by section 101 to the Department of Homeland Security for United States Secret Service—Operations and Support may be apportioned up to the rate for operations necessary to support hiring and operations required for protective activities associated with the 2020 presidential election campaign.  
133.Amounts made available by section 101 to the Department of Homeland Security for Federal Emergency Management Agency—Disaster Relief Fund may be apportioned up to the rate for operations necessary to carry out response and recovery activities under the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.).  134. (a)Sections 1309(a) and 1319 of the National Flood Insurance Act of 1968 (42 U.S.C. 4016(a) and 4026) shall be applied by substituting the date specified in section 106(3) of this Act for September 30, 2019.  
(b)If this Act is enacted after September 30, 2019, this section shall be applied as if it were in effect on September 30, 2019.  135.Amounts made available by section 101 to the Department of Homeland Security for Office of the Secretary and Executive Management—Operations and Support, Management Directorate—Operations and Support, and Intelligence, Analysis, and Operations Coordination—Operations and Support may be apportioned up to the rate for operations necessary to carry out activities previously funded by the Working Capital Fund of the Department of Homeland Security, consistent with the fiscal year 2020 President’s Budget.  
136. 
(a)In addition to amounts provided by section 101, amounts are provided to the Department of Health and Human Services—Indian Health Service—Indian Health Services at a rate for operations of $18,397,500, for an additional amount for costs of staffing and operating facilities that were opened, renovated, or expanded in fiscal years 2019 and 2020, and such amounts may be apportioned up to the rate for operations necessary to staff and operate such facilities.  (b)In addition to amounts provided by section 101, amounts are provided for Department of Health and Human Services—Indian Health Service—Indian Health Facilities at a rate for operations of $631,000, for an additional amount for costs of staffing and operating facilities that were opened, renovated, or expanded in fiscal years 2019 and 2020, and such amounts may be apportioned up to the rate for operations necessary to staff and operate such facilities.  
137.Amounts made available by section 101 to the Department of Health and Human Services for Centers for Disease Control and Prevention—Public Health Preparedness and Response and Office of the Secretary—Public Health and Social Services Emergency Fund may be obligated in the account and budget structure, and under the authorities and conditions, set forth in H.R. 2740, as passed by the U.S. House of Representatives on June 19, 2019.  138.During the period covered by this Act, up to $20,000,000 of the unobligated amounts in the Infectious Diseases Rapid Response Reserve Fund established by section 231 of division B of Public Law 115–245 may be transferred to Department of Health and Human Services—Centers for Disease Control and Prevention—CDC–Wide Activities and Program Support and shall be available until expended for Ebola preparedness and response activities without regard to the limitations in the third proviso in such section 231: Provided, That the Director of the Centers for Disease Control and Prevention may transfer such amounts to any of the appropriations accounts under the heading Centers for Disease Control and Prevention for Ebola response activities: Provided further, That such transfer authority shall be in addition to any other transfer authority provided to the Department of Health and Human Services.  
139.Section 114(f) of the Higher Education Act of 1965 (20 U.S.C. 1011c(f)) shall be applied by substituting the date specified in section 106(3) of this Act for September 30, 2019.  140.Amounts made available by section 101 for Department of Veterans Affairs—Veterans Benefits Administration—General Operating Expenses, Veterans Benefits Administration and Department of Veterans Affairs—Departmental Administration—Information Technology Systems may be apportioned up to the rate for operations necessary to support projects and activities created by the Blue Water Navy Vietnam Veterans Act of 2019 (Public Law 116–23).  
141.Section 7 of the Export-Import Bank Act of 1945 (12 U.S.C. 635f) shall be applied by substituting the date specified in section 106(3) of this Act for September 30, 2019.  142.Section 209 of the International Religious Freedom Act of 1998 (22 U.S.C. 6436) shall be applied by substituting the date specified in section 106(3) of this Act for September 30, 2019.  
143. Title I of division L of Public Law 115–141 and title I of division G of Public Law 116–6 shall be amended in the first provisos in each Act under the headings Department of Transportation—Federal Transit Administration—Capital Investment Grants by striking obligated and inserting allocated.  144.Section 9503(e)(4) of the Internal Revenue Code of 1986 shall not apply during the period covered by this Act.  
145.Amounts made available by section 101 to the Department of Housing and Urban Development for Housing Programs—Housing for the Elderly may be apportioned up to the rate for operations necessary to maintain project rental assistance for the elderly under section 202(c)(2) of the Housing Act of 1959 (12 U.S.C. 1701q(c)(2)), including making amendments to contracts for such assistance and renewing expiring contracts for such assistance for up to a 1-year term.  This division may be cited as the Continuing Appropriations Act, 2020.  
BHealth and Human Services Extenders and Other Matters 
IPublic Health Extenders 
1101.Extension for community health centers, the National Health Service Corps, and teaching health centers that operate GME programs 
(a)Community health centersSection 10503(b)(1)(F) of the Patient Protection and Affordable Care Act (42 U.S.C. 254b–2(b)(1)(F)) is amended by striking 2018 and $4,000,000,000 for fiscal year 2019. and inserting 2018, $4,000,000,000 for fiscal year 2019, and $569,863,014 for the period beginning on October 1, 2019, and ending on November 21, 2019; and.  (b)National health service corpsSection 10503(b)(2) of the Patient Protection and Affordable Care Act (42 U.S.C. 254b–2(b)(2)) is amended— 
(1)in subparagraph (E), by striking ; and and inserting a semicolon;  (2)in subparagraph (F), by striking the period at the end and inserting ; and; and  
(3)by adding at the end the following:  (G)$44,164,384 for the period beginning on October 1, 2019, and ending on November 21, 2019..  
(c)Teaching Health Centers That Operate Graduate Medical Education ProgramsSection 340H(g)(1) of the Public Health Service Act (42 U.S.C. 256h(g)(1)) is amended— (1)by striking and $126,500,000 and inserting $126,500,000; and  
(2)by inserting and $18,021,918 for the period beginning on October 1, 2019, and ending on November 21, 2019, before to remain available.  (d)Application of provisionsAmounts appropriated pursuant to this section for the period beginning on October 1, 2019, and ending on November 21, 2019, shall be subject to the requirements contained in Public Law 115–245 for funds for programs authorized under sections 330 through 340 of the Public Health Service Act (42 U.S.C. 254 through 256).  
(e)Conforming amendmentParagraph (4) of section 3014(h) of title 18, United States Code, as amended by section 50901 of Public Law 115–123, is amended by striking and section 50901(e) of the Advancing Chronic Care, Extenders, and Social Services Act and inserting , section 50901(e) of the Advancing Chronic Care, Extenders, and Social Services Act, and section 1101(d) of division B of the Continuing Appropriations Act, 2020, and Health Extenders Act of 2019.  1102.Diabetes programs (a)Type ISection 330B(b)(2)(D) of the Public Health Service Act (42 U.S.C. 254c–2(b)(2)(D)) is amended by inserting and $21,369,863 for the period beginning on October 1, 2019, and ending on November 21, 2019, before to remain available.  
(b)IndiansSection 330C(c)(2)(D) of the Public Health Service Act (42 U.S.C. 254c–3(c)(2)(D)) is amended by inserting and $21,369,863 for the period beginning on October 1, 2019, and ending on November 21, 2019, before to remain available.  IIOther Health Extenders 1201.Extension of sexual risk avoidance education programSection 510 of the Social Security Act (42 U.S.C. 710) is amended— 
(1)in subsection (a)— (A)in paragraph (1)— 
(i)in the matter preceding subparagraph (A)— (I)by inserting after for each of fiscal years 2018 and 2019 the following: and for the period beginning October 1, 2019, and ending November 21, 2019; and  
(II)by inserting after for the fiscal year the following: (or, with respect to such period, for fiscal year 2020); and  (ii)in subparagraph (A), by striking for the fiscal year each place it appears and inserting for the fiscal year or period in each such place; and  
(B)in paragraph (2)— (i)in subparagraph (A)— 
(I)by inserting after for each of fiscal years 2018 and 2019 the following: and for the period beginning October 1, 2019, and ending November 21, 2019; and  (II)by inserting after for the fiscal year the following: (or, with respect to such period, for fiscal year 2020); and  
(ii)in subparagraph (B)(i), by inserting after for the fiscal year the following: (or, with respect to such period, for fiscal year 2020); and  (2)in subsection (f)— 
(A)in paragraph (1), by inserting after for each of fiscal years 2018 and 2019 the following: and $10,684,931 for the period beginning October 1, 2019, and ending November 21, 2019; and  (B)in paragraph (2), by inserting after for each of fiscal years 2018 and 2019 the following: and for the period described in paragraph (1).  
1202.Extension of personal responsibility education programSection 513 of the Social Security Act (42 U.S.C. 713) is amended— (1)in subsection (a)— 
(A)in paragraph (1)— (i)in subparagraph (A)— 
(I)in the matter preceding clause (i), by inserting after for each of fiscal years 2010 through 2019 the following: and for the period beginning October 1, 2019, and ending November 21, 2019; and  (II)in clause (i), by inserting after for the fiscal year the following: or period;  
(ii)in subparagraph (B)(i), by adding at the end the following new sentence: The previous sentence shall not apply with respect to State allotments under this paragraph for the period beginning October 1, 2019, and ending November 21, 2019.; and  (iii)in subparagraph (C)(i)— 
(I)by inserting after for a fiscal year the following: or the period described in subparagraph (A); and  (II)by inserting after for the fiscal year the following: or period;  
(B)in paragraph (3)— (i)by inserting after for a fiscal year the following: or the period described in paragraph (1)(A); and  
(ii)by striking the end of the second succeeding fiscal year and inserting the end of the second fiscal year following such fiscal year or period; and  (C)in paragraph (4)— 
(i)in subparagraph (A)— (I)by inserting after for each of fiscal years 2010 through 2019 the following: and for the period described in paragraph (1)(A);  
(II)by inserting after for each of fiscal years 2012 through 2019 the following: and for the period so described; and  (III)by inserting after for a fiscal year the following: or the period so described; and  
(ii)in subparagraph (B)(i), by striking continue through fiscal year 2019 and inserting continue through the period described in paragraph (1)(A);  (2)in subsection (c)— 
(A)in paragraph (1), by striking From the amount and inserting Subject to paragraph (3), from the amount;  (B)in paragraph (2), by striking From the amount and inserting Subject to paragraph (3), from the amount; and  
(C)by adding at the end the following new paragraph:  (3)ExceptionParagraphs (1) and (2) shall not apply with respect to any amount appropriated under subsection (f) for the period described in subsection (a)(1)(A).; and  
(3)in subsection (f), by inserting after for each of fiscal years 2010 through 2019 the following: and $10,684,931 for the period beginning October 1, 2019, and ending November 21, 2019.  IIIMedicaid Extenders 1301.Extension of community mental health services demonstration programSection 223(d)(3) of the Protecting Access to Medicare Act of 2014 (42 U.S.C. 1396a note) is amended by striking September 13, 2019 and inserting November 21, 2019.  
1302.Temporary increase in Federal medical assistance percentage for territories under Medicaid programSection 1905 of the Social Security Act (42 U.S.C. 1396d) is amended— (1)in subsection (b), by striking and (aa) and inserting (aa), and (ff); and  
(2)by adding at the end the following new subsection:  (ff)Temporary increase in FMAP for territoriesNotwithstanding subsection (b) or (z)(2), the Federal medical assistance percentage for Puerto Rico, the Virgin Islands, Guam, the Northern Mariana Islands, and American Samoa shall be equal to 100 percent for the period beginning October 1, 2019, and ending November 21, 2019..  
1303.Delay of reductions in Medicaid DSH allotmentsSection 1923(f)(7)(A) of the Social Security Act (42 U.S.C. 1396r–4(f)(7)(A)) is amended— (1)in clause (i), in the matter preceding subclause (I), by striking For each of fiscal years 2020 through 2025 and inserting For the period beginning November 22, 2019, and ending September 30, 2020, and for each of fiscal years 2021 through 2025; and  
(2)in clause (ii)(I), by striking for fiscal year 2020 and inserting for the period beginning November 22, 2019, and ending September 30, 2020.  IVMedicare Extenders 1401.Extension of funding for quality measure endorsement, input, and selectionSection 1890(d)(2) of the Social Security Act (42 U.S.C. 1395aaa(d)(2)) is amended— 
(1)in the first sentence— (A)by striking and $7,500,000 and inserting $7,500,000; and  
(B)by inserting before the period at the end the following: , and $1,069,000 for the period beginning on October 1, 2019, and ending on November 21, 2019; and  (2)in the third sentence, by inserting and for the period beginning on October 1, 2019, and ending on November 21, 2019, after 2019.  
1402.Extension of funding outreach and assistance for low-income programs 
(a)Additional funding for State health insurance programsSubsection (a)(1)(B) of section 119 of the Medicare Improvements for Patients and Providers Act of 2008 (42 U.S.C. 1395b–3 note), as amended by section 3306 of the Patient Protection and Affordable Care Act (Public Law 111–148), section 610 of the American Taxpayer Relief Act of 2012 (Public Law 112–240), section 1110 of the Pathway for SGR Reform Act of 2013 (Public Law 113–67), section 110 of the Protecting Access to Medicare Act of 2014 (Public Law 113–93), section 208 of the Medicare Access and CHIP Reauthorization Act of 2015 (Public Law 114–10), and section 50207 of division E of the Bipartisan Budget Act of 2018 (Public Law 115–123), is amended— (1)in clause (vii), by striking and at the end;  
(2)in clause (viii), by striking and at the end;  (3)in clause (ix), by striking the period at the end and inserting ; and; and  
(4)by inserting after clause (ix) the following new clause:  (x)for the period beginning on October 1, 2019, and ending on November 21, 2019, of $1,852,000..  
(b)Additional funding for area agencies on agingSubsection (b)(1)(B) of such section 119, as so amended, is amended— (1)in clause (vii), by striking and at the end;  
(2)in clause (viii), by striking and at the end;  (3)in clause (ix), by striking the period at the end and inserting ; and; and  
(4)by inserting after clause (ix) the following new clause:  (x)for the period beginning on October 1, 2019, and ending on November 21, 2019, of $1,069,000..  
(c)Additional funding for aging and disability resource centersSubsection (c)(1)(B) of such section 119, as so amended, is amended— (1)in clause (vii), by striking and at the end;  
(2)in clause (viii), by striking and at the end;  (3)in clause (ix), by striking the period at the end and inserting ; and; and  
(4)by inserting after clause (ix) the following new clause:  (x)for the period beginning on October 1, 2019, and ending on November 21, 2019, of $712,000..  
(d)Additional funding for contract with the national center for benefits and outreach enrollmentSubsection (d)(2) of such section 119, as so amended, is amended— (1)in clause (vii), by striking and at the end;  
(2)in clause (viii), by striking and at the end;  (3)in clause (ix), by striking the period at the end and inserting ; and; and  
(4)by inserting after clause (ix) the following new clause:  (x)for the period beginning on October 1, 2019, and ending on November 21, 2019, of $1,710,000..  
1403.Extension of termination date of Patient-Centered Outcomes Research Trust FundSection 9511(f) of the Internal Revenue Code of 1986 is amended by striking September 30 and inserting November 21.  VHuman Services Extenders 1501.Extension of demonstration projects to address health professions workforce needsActivities authorized by section 2008 of the Social Security Act shall continue through November 21, 2019, in the manner authorized for fiscal year 2019, and out of any money in the Treasury of the United States not otherwise appropriated, there are hereby appropriated such sums as may be necessary for such purpose. Grants and payments may be made pursuant to this authority through the date so specified at the pro rata portion of the total amount authorized for such activities in fiscal year 2019.  
1502.Extension of the Temporary Assistance for Needy Families Program and related programsActivities authorized by part A of title IV and section 1108(b) of the Social Security Act shall continue through November 21, 2019, in the manner authorized for fiscal year 2019, and out of any money in the Treasury of the United States not otherwise appropriated, there are hereby appropriated such sums as may be necessary for such purpose.  VIMiscellaneous Policies 1601.Alaska Native Regional Health EntitiesSection 424(a) of the Consolidated Appropriations Act, 2014 (Public Law 113–76), as amended by section 428 of the Consolidated Appropriations Act, 2018 (Public Law 115–141), shall be applied by substituting November 21, 2019 for October 1, 2019.  
1602.Increasing numerical limitations of the World Trade Center health program 
(a)World trade center respondersSection 3311(a)(4)(A) of the Public Health Service Act (42 U.S.C. 300mm–21(a)(4)(A)) is amended by striking 25,000 and inserting 75,000.  (b)World trade center survivorsSection 3321(a)(3)(A) of the Public Health Service Act (42 U.S.C. 300mm–31(a)(3)(A)) is amended by striking 25,000 and inserting 75,000.  
(c)Rule of construction regarding annual funding limitationsNothing in this section, or the amendments made by this section, shall alter the annual limitations on amounts appropriated to the World Trade Center Health Program Fund under section 3351(a)(2) of the Public Health Service Act (42 U.S.C. 300mm–61(a)(2)).  1603.Excluding authorized generic drugs from calculation of average manufacturer price for purposes of the medicaid drug rebate program; excluding manufacturers from definition of wholesaler (a)In generalSubparagraph (C) of section 1927(k)(1) of the Social Security Act (42 U.S.C. 1396r–8(k)(1)) is amended— 
(1)in the subparagraph heading, by striking INCLUSION and inserting EXCLUSION;  (2)by striking a new drug application and inserting the manufacturer’s new drug application; and  
(3)by striking inclusive and inserting exclusive.  (b)Excluding manufacturers from definition of wholesalerSection 1927(k)(11) of the Social Security Act (42 U.S.C. 1396r–8(k)(11)) is amended— 
(1)by striking manufacturers,; and  (2)by striking manufacturer’s and.  
(c)Effective dateThe amendments made by this section shall take effect on the first day of the first fiscal quarter that begins after the date of enactment of this Act.  1604.Medicaid Improvement FundSection 1941(b) of the Social Security Act (42 U.S.C. 1396w–1(b)), as amended by section 2 of Public Law 116–29, is amended— 
(1)in paragraph (1), by striking $1,000,000 and inserting $0; and  (2)in paragraph (3)— 
(A)by striking 2023 each place it appears and inserting 2025; and  (B)in subparagraph (A), by striking $0 and inserting $2,387,000,000.  
VIIBudgetary Effects 
1701.Budgetary effects 
(a)Statutory PAYGO scorecardsThe budgetary effects of this division shall not be entered on either PAYGO scorecard maintained pursuant to section 4(d) of the Statutory Pay-As-You-Go Act of 2010.  (b)Senate PAYGO scorecardsThe budgetary effects of this division shall not be entered on any PAYGO scorecard maintained for purposes of section 4106 of H. Con. Res. 71 (115th Congress).  
(c)Classification of budgetary effectsNotwithstanding Rule 3 of the Budget Scorekeeping Guidelines set forth in the joint explanatory statement of the committee of conference accompanying Conference Report 105–217 and section 250(c)(8) of the Balanced Budget and Emergency Deficit Control Act of 1985, the budgetary effects of this division shall not be estimated— (1)for purposes of section 251 of such Act; and  
(2)for purposes of paragraph (4)(C) of section 3 of the Statutory Pay-As-You-Go Act of 2010 as being included in an appropriation Act.   Speaker of the House of Representatives.Vice President of the United States and President of the Senate. 